DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Independent claims 1, 9 and 18 are directed to a device (as to claim 1 and 18) and a method (as to claim 9).  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1, 9 and 18 were similarly amended to show: “…receiving, by a wireless station for a radio access network (RAN) and from a core network, network slice data for each network slice available via the wireless station, wherein the network slice data includes a slice identifier and a corresponding slice congestion status for each network slice, storing, by the wireless station, the network slice data in a memory to form stored network slice data, receiving, by the wireless station and from a user equipment (UE) device, a service request that indicates a network slice identifier previously assigned to the UE device, determining, by the wireless station and based on the stored network slice data, whether admission controls are applicable to the network slice identifier, when the admission controls are applicable to the network slice identifier, determining, by the wireless station and based on the stored network slice data from the core network and the network slice identifier from the UE device, whether one of the network slices, corresponding to the network slice identifier, is congested, and applying, by the wireless station, admission controls to: -5-Application No. 16/173,311 Attorney Docket No. 20180363forward the service request to the core network when the one of the network slices, corresponding to the network slice identifier, is not congested, redirect the service request to an alternate network slice when the one of the network slices, corresponding to the network slice identifier, is congested and the alternate network slice is available from the stored network slice data, and delay the service request when the one of the network slices, corresponding to the network slice identifier, is congested and no alternate network slice is available from the stored network slice data.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Jin et al. (US 2020/0120580), Vzric et al. (US 2017/0142591), Qiao et al. (US 2019/0159015) and Aghili et al. (US 2019/0014530), taken individually or in combination, do not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  However, the prior art reference listed below are considered pertinent the applicant’s disclosure.
US 20200022193 A1 – directed to a terminal that obtains, based on the network service identifier, the network slice type identifier corresponding to a service identifier, and then accesses the network slice based on the access mode corresponding to the network slice 

US 20190037409 A1 – directed to a network control node that determines slice information associated with a plurality of network slices and may select at least a first network slice to serve the WTRU.

US 20190029075 A1 – directed to a method that includes receiving, by a core network device, a message, where the message carries a message identifier; obtaining, by the core network device, a service rule set, where a service rule in the service rule set includes the message identifier and a corresponding network function module identifier; determining, by the core network device, a corresponding target network function module identifier in the service rule set; and sending the message to a network function module of the corresponding target network function module identifier.

Thus, for the reasons indicated above, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413